DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on January 4, 2022.
Claims 1-10 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “an image forming unit”, “an inspection unit” of indep. claims 1, 9 and 10; and “a stacking unit” of dep. claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “an image forming unit”, “an inspection unit” of indep. claims 1, 9 and 10; and “a stacking unit” of dep. claim 2 are covered by the structure(s) from the original disclosure as following:
“an image forming unit” (see specification, i.e. in Fig. 2, disclose the printing apparatus 101), “an inspection unit” (see specification, i.e. in Fig. 2, disclose the inspection unit 106) of indep. claims 1, 9 and 10; and 
“a stacking unit” (see specification, i.e. in Fig. 2, disclose the large capacity stacker 107) of dep. claim 2. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is drawn to “ a control method” of an image forming system, but the body of the claims does not recite any steps; instead claim languages recite a plurality of “units”.  Such limitations have not been explicitly depicted with sufficient descriptions in the instant claim for limiting and/or defining the steps.  In turn, the scope of such limitations is unable to be clearly determined, which renders the claim scope indefinite. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminaka (U.S. Pub. No. 2020/0234421 A1).
With regard to claim 1, the claim is drawn to an image forming system (see Kaminaka, i.e. in Fig. 1, 2 and etc., disclose the image forming system 100) comprising: 
an image forming unit configured to execute a print job and form an image on a supplied sheet (see Kaminaka, i.e. in Fig. 2, disclose the  image forming unit 330); and 
an inspection unit configured to inspect quality of the image formed in the sheet (see Kaminaka, i.e. in Fig. 2 and in para. 61, discloses that “[0061] In addition, the control unit 440 and the image reading unit 420 can function as an image inspection unit when an inspection job is executed. The image inspection unit determines whether or not the read image of the inspection job is normal based on the read image obtained by executing the inspection job and the reference image”), 
wherein the inspection unit does not set a sheet discharged by the image forming unit without being used for the print job to a target of inspection (see Kaminaka, i.e. in para. 61, discloses that “[0061] In addition, the control unit 440 and the image reading unit 420 can function as an image inspection unit when an inspection job is executed. The image inspection unit determines whether or not the read image of the inspection job is normal based on the read image obtained by executing the inspection job and the reference image”; and further in para.71, discloses that “[0071] The image forming system 100 according to the present embodiment includes an automatic inspection function as one function in the output of a print job, and can automatically perform inspection using a reference image for main printing [or as claimed “…does not set a sheet discharged by the image forming unit without being used for the print job to a target of inspection”]. Further, settings relating to automatic inspection (hereinafter referred to as “automatic inspection setting”) can be performed on the “job ticket edit” screen 600”).
With regard to claim 6, the claim is drawn to the image forming system according to claim 1, wherein the image forming unit notifies the inspection unit that the sheet conveyed to the inspection unit is the sheet discharged by the image forming unit without being used for the print job (Kaminaka, i.e. in para. 78, discloses that “[0078] Next, information on whether or not the paper is subject to automatic inspection (hereinafter referred to as “inspection target page information”) is acquired (step S103). The control unit 390 generates inspection target page information for each paper of printed matter and transmits it to the control unit 440, based on the paper setting information and paper tray information, The control unit 440 receives the inspection target page information”), and 
the inspection unit does not set the sheet concerning the notification to the target of inspection as the sheet discharged by the image forming unit without being used for the print job (see Kaminaka, i.e. in para. 120, discloses that “[0120] On the other hand, when the paper fed to the reader 630 is not the inspection target (step S408: NO), the process ends without notifying the reader 630 of the reference image generating apparatus 450 of a reading instruction from the image forming apparatus 300 (END)”).
With regard to claim 7, the claim is drawn to the image forming system according to claim 1, wherein the image forming unit notifies the inspection unit of a discharge destination of the sheet conveyed to the inspection unit, and  the inspection unit does not set a sheet for which a discharge destination different from the discharge destination designated for the print job is designated to the target of inspection as the sheet discharged by the image forming unit without being used for the print job (see Kaminaka, i.e. in para. 63-64, disclose that “[0063] The second post-processing apparatus 500 transports or post-processes a paper supplied from the first post-processing apparatus 400 in accordance with an instruction from the image forming apparatus 300, and discharges the paper to the outside of the image forming system 100. The second post-processing apparatus 500 includes a paper transport unit 510, a post-processing unit 520, a paper discharge unit 530, a communication unit 540, and a control unit 550. These components are communicably connected to each other via an internal bus 501. [0064] The paper transport unit 510 includes a transport path and a plurality of pairs of transport rollers, transports a paper supplied from the first post-processing apparatus 400 along the transport path, and supplies the paper to the post-processing unit 520 or the paper discharge unit 530” [or as claimed “image forming unit notifies the inspection unit of a discharge destination of the sheet conveyed to the inspection unit, and  the inspection unit does not set a sheet for which a discharge destination different from the discharge destination designated for the print job is designated to…”]). 
With regard to claim 9, the claim is drawn to a non-transitory computer-readable storage medium storing a program, wherein the program is a program configured to cause a computer to control: an image forming unit configured to execute a print job and form an image on a supplied sheet; and an inspection unit configured to inspect quality of the image formed in the sheet, wherein the inspection unit is controlled not to set a sheet discharged by the image forming unit without being used for the print job to a target of inspection (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein; in addition, in Kaminaka, i.e. in para. 146, discloses that “[0146] Further, the control program for the image forming system 100 may be provided by a computer-readable recording medium such as a USB memory, a flexible disk, or a CD-ROM, or may be provided online via a network such as an Internet. In this case, the program recorded on the computer-readable recording medium is usually transferred and stored in a memory or storage. Further, this control program may be provided as, for example, a single application software, or may be incorporated in the software of each apparatus as one function of the image forming system 100”).
With regard to claim 10, the claim is drawn to a control method of an image forming system including: an image forming unit executing a print job and form an image on a supplied sheet; and an inspection unit inspecting quality of the image formed in the sheet, wherein the inspection unit does not set a sheet discharged by the image forming unit without being used for the print job to a target of inspection (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka as applied to claim 1 above, and further in view of Hirakawa (U.S. Pub. No. 2010/0097624 A1).
	With regard to claim 2, the claim is drawn to the image forming system according to claim 1, further comprising a stacking unit including a plurality of stacking portions configured to stack the sheet discharged by the inspection unit (see Kaminaka, i.e. in Fig. 1-2, disclose the paper discharge unit 530), wherein the sheet discharged by the image forming unit without being used for the print job and the sheet used for the print job are stacked on different stacking portions.
	The teachings of Kaminaka do not explicitly disclose the aspect relating to “wherein the sheet discharged by the image forming unit without being used for the print job and the sheet used for the print job are stacked on different stacking portions”. 
	However, Hirakawa discloses an analogous invention relates to a method capable of inspecting inspection images, which are output between print jobs because the inspection images are mixed in with the print jobs, without interrupting the printing process, according to the print jobs which are being received (see Hirakawa, i.e. para. 13 and etc.).  More specifically, in Hirakawa, i.e. in fig. 9, 10 and in para. 142, discloses that “… according to a result of determination of the image status of a print product on which the inspection image is printed, one can easily find a corresponding defective print output stack. Since the paper discharge positions are adjusted to different print jobs by a shift process for the paper discharge destinations, a defective print output stack (lot) as illustrated in FIG. 10 and other print output stacks can be identified…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaminaka to include the limitation(s) discussed and also taught by Hirakawa, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified v by the teachings of Hirakawa, and to incorporate the limitation(s) discussed and also taught by Hirakawa, thereby “…a defective print output stack (lot) as illustrated in FIG. 10 and other print output stacks can be identified” (see Hirakawa, i.e. in para. 142 and etc.).
With regard to claim 3, the claim is drawn to the image forming system according to claim 2, wherein a sheet on which an image determined as defective by the inspection unit is formed is stacked on the same stacking portion as the sheet discharged by the image forming unit without being used for the print job (see Hirakawa, i.e. in para. 64, discloses that “[0064] Consequently, it is possible to easily identify defective print output stacks out of print output stacks which have been discharged”; and further in para. 142, discloses that “…according to a result of determination of the image status of a print product on which the inspection image is printed, one can easily find a corresponding defective print output stack. Since the paper discharge positions are adjusted to different print jobs by a shift process for the paper discharge destinations…”; thereby “a defective print output stack (lot) as illustrated in FIG. 10 and other print output stacks can be identified” (see Hirakawa, i.e. para. 142 and etc.)). 
Allowable Subject Matter
With regard to Claims 4-5 and 8, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Kaminaka, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein the sheet discharged by the image forming unit without being used for the print job is a cyclic sheet, and the cyclic sheet is supplied as a set of a predetermined number of cyclic sheets”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kaminaka. 
With regard to claims 5 and 8, the claims are depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-5 and 8 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukamoto (U.S. Pat/Pub No. 2020/0051231 A1) disclose an invention relates to an image inspection device, an image forming device and a computer-readable recording medium storing a program.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675